Citation Nr: 0702514	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for service-connected post traumatic arthritis, right knee, 
postoperative, which includes the issue of whether the 
reduction to a 10 percent rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from April 1980 to July 
1980, August 1984 to August 1985, and from October 1986 to 
April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The issue cited above is the sole 
issue before the Board at this time. 


FINDINGS OF FACT

1.  In a July 1992 rating decision, service connection was 
granted for post-traumatic arthritis, right knee, 
postoperative, and a 20 percent schedular disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, was 
assigned effective from April 25, 1992.

2.  In a September 1999 rating decision, the RO reclassified 
the veteran's right knee disability, previously rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5257, as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260.

3.  In an April 2002 rating decision, the RO reduced the 
evaluation assigned for the veteran's right knee disability 
from 20 percent to 10 percent disabling, effective March 9, 
2002.

4.  The April 2002 rating decision, September 2002 Statement 
of the Case, and subsequent Supplemental Statements of the 
Case fail to indicate that the RO considered the provisions 
of 38 C.F.R. § 3.344 prior to the reduction action.

5.  The April 2002 rating decision reducing the evaluation 
assigned for the right knee disability from 20 percent 
disabling to 10 percent disabling is rendered void ab initio.
CONCLUSION OF LAW

The reduction of the evaluation of the post traumatic 
arthritis, right knee, postoperative, from 20 percent 
disabling to 10 percent disabling effective March 9, 2002, 
was not in accordance with law, and the 20 percent evaluation 
is restored effective March 9, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 
5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Congress has provided that a veteran's 
disability will not be reduced unless an improvement in the 
disability is shown to have occurred.  38 U.S.C.A. § 1155.

Additionally, in cases where a rating has been in effect for 
5 years or more, though material improvement in the physical 
or mental condition is clearly reflected, the rating agency 
must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life.  Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).  The 5-year period is 
calculated from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. 
App. 413, 419 (1995).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case, the erroneous reduction must be 
vacated and the prior rating restored.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  

Thus, for disabilities that have continued for five years or 
more, the issue is whether material improvement in a 
veteran's disability was demonstrated in order to warrant a 
reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. 
App. 413 (1993).  In such cases, examinations less full and 
complete than those on which payments were authorized will 
not be used as the basis for reductions.  38 C.F.R. 
§ 3.344(a).

When a veteran's disability rating is reduced by a RO without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

In a July 1992 rating decision, service connection was 
granted for post-traumatic arthritis, right knee, 
postoperative, and a 20 percent schedular disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, was 
assigned effective from April 25, 1992.  In a September 1999 
rating decision, the RO reclassified the veteran's right knee 
disability, previously rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260.  

Thereafter, by an April 2002 rating decision, the RO reduced 
the evaluation assigned for the veteran's right knee 
disability from 20 percent to 10 percent disabling, effective 
March 9, 2002.

The RO was not required to notify the veteran of the rating 
"reduction" in accordance with 38 C.F.R. § 3.105(e) because 
the reduction would not result in a reduction or 
discontinuance of compensation payments currently being made.  
The veteran was specifically notified by letter dated in 
April 2002 that her combined evaluation will continue 
unchanged at the 50 percent rate.  However, this does not end 
the Board's inquiry.  With regard to this claim, the 
veteran's right knee disability had been rated as 20 percent 
disabling for over approximately nine years and eleven months 
when it was reduced to 10 percent disabling.  Therefore, 
compliance with 38 C.F.R. § 3.344 was required in order to 
effectuate a reduction of the veteran's rating.

Review of the adjudicatory actions reflects that the 
reduction is void because the provisions of 38 C.F.R. § 3.344 
were not met.  In fact, there was no suggestion of any 
consideration of 38 C.F.R. § 3.344.  As noted above, it does 
not appear that the RO thought that the decision was a 
"reduction" because the veteran's combined rating would 
continue unchanged at the 50 percent rate.  However, the 
decision to reduce was not in accordance with law because the 
RO did not make a finding that the VA examination used as a 
basis for the reduction was as full and complete as the 
examination on which the 20 percent rating was established 
nearly ten years previously.  There were also no findings 
that it was reasonably certain that the material improvement 
found would be maintained under the ordinary conditions of 
life.

Therefore, the RO erred in its April 2002 rating action by 
reducing the 20 percent evaluation for the veteran's right 
knee disorder to 10 percent disabling effective March 9, 
2002.  Accordingly, the 20 percent evaluation assigned for 
the right knee disability is restored, effective March 9, 
2002.

Having restored the 20 percent schedular evaluation for the 
veteran's service connected right knee disorder on the 
grounds cited above, the Board points that VA my then revisit 
the issue of whether there has been sustained material 
improvement in the symptoms attributable to the veteran's 
service-connected right knee disorder as required under 
38 C.F.R. § 3.344.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claim.



ORDER

Restoration of a 20 percent evaluation for post traumatic 
arthritis, right knee, postoperative, is granted, subject to 
the regulations governing the payment of monetary award.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


